 In theMatter of SUTHERLIN TIMBERPRODUCTSandLUMBERANDSAWMILL WORKERS#7-307, 1. W. A.Case No. B-5546.-Decided July 13,1943Mr. R. A. Jeub,of Coquille, Oreg., andMr. E. J. Loney,of Suther-lin, Oreg., for the Company.Messrs. George BrownandRay Lea,of Portland, Oreg., for theI.W.A.Messrs.W. 0. KelsayandReese Wingard,of Eugene, Oreg., forthe A. F. L.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Lumber and Sawmill Workers #7-307,I.W. A., herein called the I. W. A., alleging that a question affectingcommerce has arisen concerning the representation of employees ofSutherlin Timber Products, Sutherlin, Oregon, herein called the Coin-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before John E. Hedrick, Trial Ex-aminer.Said hearing was held at Roseburg, Oregon, on June 17,1043.The Company, the I. W. A., and Local Union 3071 Lumber and Saw-millWorkers Union, chartered by the Willamette Valley DistrictCouncil and affiliated with the American Federation of Labor, hereinreferredto asthe A. F. L., appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded the opportunity to filebriefs with the Board.51 N. L.R. B., No. 61.297 298DECISIONSOF NATIONALLABOR RELATIONS BOARDUponthe entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY'Sutherlin Timber Products is a copartnership with its principaloffices or plants except a sales office at Portland, Oregon. It is engagedin the manufacture of lumber, receiving its logs on the open market.at Sutherlin, Oregon, and shipping out all of its finished products byrailroad.The Company admits that it is engaged in comemrce within themeaning of the National Labor Relations Act.H.THE ORGANIZATION INVOLVEDLumber and Sawmill Workers #7-307 is a labor organization affili-atedwith the InternationalWoodworkers Association, which isaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Lumber and Sawmill Workers #3071, chartered by WillametteValley District Council and affiliated with the American Federation 'ofLabor, is a labor organization admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company began to operate in-September 1942. In October theA. F. L. conducted an organizing campaign and at the end of thatmonth it asked to be recognized as the exclusive bargaining represent-ative of the employees of the Company.The Company; after satisfy-ing itself that the A. F. L. did represent a majority of its employees,prepared, and around November 1, 1942, delivered to the A. F. L. asigned copy of a contract dated November 1, 1942. Several meetingswere held by members of the A. F., L. for the discussion of certainclauses in the contract with which they were not satisfied.Althoughboth parties treated the contract as if it were in force, it was not signedby the A. F. L. until sometime in March.No changes were made in,the contract as originally submitted by the Company.The actualdate on which it was signed was not established by the testimony.OnMarch 6, 1943, the 1. W. A. sent a letter to the Company demandingthat it be recognized as the exclusive bargaining representative of theCompany's employees.This letter was received on or about March 8,but not answered.On March 11, a representative of the I. W. A. per-sonally contacted the resident manager of the Company and orally de- SUTHERLIN TIMBER PRODUCTS299manded recognition but was refused on the ground of an existing,valid contract between the Company and the A. F. L.The secretary of the Southwestern Oregon District of the I. W. A.testified that on March 3, 1943, a committee of the Company's employ-ees advised him that they wished to change their affiliation and that nocontract on their behalf had been signed by the A. F. L..He furthertestified that employees had informed him that on March 10, 1943,officials of the A. F. L. met with the employees, read the contract tothem and advised that it be signed, and that on March 11 the contractwas signed by an A. F. L. committee.The A. F. L. and the Companydid not adduce any evidence contradicting the foregoing testimony,but stated only in general terms that the contract was executed duringthe "first part" of March 1943. In view of the evidence adduced bythe I. W. A., it was clearly incumbent upon the A. F. L. or the Com-pany to come forward with definite proof that the contract they relyon as abar was in fact executed prior to the time the Company wasapprised of the claim of the I. W. A.That burden of going forwardwith the evidence has not been sustained.We find that the I. W. A.madeits claim prior to the time the contract was executed, and thatthe contract therefore, is not a bar to a present determination of rep-resentatives. 1A statement of the Field Examiner introduced in evidence indicatesthat the I. W. A. represents a substantial number of employees in theunit herein found appropriate for bargaining. 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITWe find, in substantial accordance with the stipulation of the.parties, that all employees of the Company at the Sutherlin, Oregon,sawmill, excluding clerical employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees,, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among employ-i SeeMatter of GlobeMills,Inc.,41 N. L R. B. 94.RThe I. W. A. submitted 21 cards, 1 dated July 21, 1942, the balance dated betweenMarch 1 and May 1, 1943,all bearing apparently genuine signatures.Sixteen of theseappeared on the Company's pay roll of May 15, 1943.There are approximately 42 em-ployees in the appropriate unit. 300DECISIONS OF NATIONALLABOR RELATIONS BOARDees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDmrcTEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sutherlin TimberProducts, Sutherlin, Oregon, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as'agent for the National Labor Relations Board, and subjectto Article III, Section 10,, of said Rules and Regulations, among allemployees of the Company in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or, on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented byLumber and Sawmill Workers #7-307, I. W. A., affiliated with theC. I. 0., or by Lumber and Sawmill Workers #3071, chartered byWillamette Valley District Council, affiliated with the A. F. L., forthe purposes of collective bargaining, or by neither.